Citation Nr: 1111621	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  10-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1948 to May 1950.  The Veteran died in December 2008.  The Appellant is his surviving spouse.  This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Appellant asserts that service connection for the cause of the Veteran's death is warranted.  She has raised several theories of entitlement.  She asserts, in essence, that the Veteran's service-connected PTSD caused metabolic syndrome, which, in turn, contributed to his death.  Alternatively, the Appellant contends that service-connected PTSD caused or accelerated the Veteran's death, or that PTSD caused him to delay needed medical treatment, thereby accelerating the cause of death.

Finally, after medical opinion was obtained, and after the appeal was forwarded to the Board by the RO, the Appellant raised a new theory of entitlement.  She contends that the Veteran's cause of death is related to malaria he incurred during service.  In support of this contention, she submitted several articles linking malaria to vasculitis.  This contention has not been presented to or developed by the RO.  As such, remand for development and adjudication of this theory is required.

This development should include certain additional notice requirements which attach in the context of a claim for benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Although the appellant has been provided with such notice before, another notice should be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Appellant, specific to her claim that the Veteran's cause of death was related to malaria incurred in service, including a description of the provisions of the VCAA, notice of the evidence required to substantiate the claim, and notice of the Appellant's responsibilities and VA's responsibilities in developing the evidence, including what evidence the Appellant is responsible to obtain and what evidence VA will obtain.

This notice should include: (1) a statement of the conditions, if any, for which a Veteran was service- connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  Obtain review of the claims files by an appropriate clinical reviewer.  The reviewer should review the contentions and evidence provided by the appellant, review the Veteran's service treatment records, and review pertinent post service clinical records, including records of the Veteran's death.  The reviewer should provide the following opinion:
      Is it at least as likely as not (50 percent or more probability) that malaria, if incurred during the Veteran's service from 1948 to 1950, caused, contributed materially and substantially, or accelerated the Veteran's death in December 2008?  

3.  After completing the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Appellant and her representative.  After the Appellant and the representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

